J-S10043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 IRVIN GOULBOURNE                         :
                                          :
                    Appellant             :        No. 2754 EDA 2018

         Appeal from the PCRA Order Entered September 21, 2018
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0700541-2002,
                          CP-51-CR-1203221-2002


BEFORE: GANTMAN, P.J.E., STABILE, J., and COLINS*, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                    FILED APRIL 16, 2019

      Appellant, Irvin Goulbourne, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his counseled

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546.         Based on our Supreme Court’s decision in

Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969 (2018), we must

quash the appeal. The PCRA court set forth the relevant facts, procedural

history, and reasons for dismissing Appellant’s petition as follows:

         On May 2, 2003, [A]ppellant was tried in absentia and found
         guilty of four counts of possession with intent to deliver a
         controlled substance (PWID) and one count of criminal
         conspiracy on two separate [dockets].1 The date of the
         offenses are documented as July 18, 2001 on [Docket No.]
         CP-51-CR-1203221-2002, and August 2, 2001 on [Docket
         No.] CP-51-CR-0700541-2002.         On June 24, 2003,
         [A]ppellant was sentenced to an aggregate [term] of 12½
         to 25 years’ incarceration by the Honorable Eugene Maier.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S10043-19


       Appellant’s direct appeal was dismissed on February 24,
       2004, for failure to file a brief. (2436 EDA 2003)

          1   35 [P.S.] § 760-113 [(a)](30); 18 Pa.C.S. § 903.

       On January 7, 2018, [A]ppellant filed the instant amended
       PCRA petition claiming that he is entitled to relief based
       upon [newly discovered facts and] after discovered
       evidence, alleging ongoing revelations of police corruption
       involving Police Officers Thomas Liciardello and Lewis
       Palmer, two officers involved in the prosecution of his case.
       In its response to [A]ppellant’s petition, the Commonwealth
       asserted that the earliest date of verifiable police
       misconduct involving the officers was February 2006.
       Following a thorough review of [A]ppellant’s submissions,
       the Commonwealth’s response and the law regarding
       exceptions to the timeliness requirements of the PCRA, the
       [c]ourt determined that it lacked jurisdiction to consider the
       merits of [A]ppellant’s PCRA petition as it was untimely, and
       [A]ppellant had failed to prove the applicability of an
       exception. Following required notice, [A]ppellant’s petition
       was dismissed without a hearing. He now appeals.

       On appeal, [A]ppellant complains that the [c]ourt erred in
       dismissing his petition without a hearing because his
       convictions are based upon the testimony of corrupt police
       officers [who] the Commonwealth believes are not credible.
       Appellant contends that his claims require that his sentence
       be vacated. Appellant’s contentions are incorrect. In early
       2013, it was confirmed that certain officers were under
       investigation by the FBI and Philadelphia Police Department
       Internal Affairs for fabricating narcotics arrests and other
       misconduct alleged to have occurred between 2006 and
       2012. Several officers were later federally indicted. Review
       of the federal indictment reveals that the allegations of
       police misconduct alleged therein encompassed the time
       period from 2006 through 2012.          The Commonwealth
       subsequently chose to review the integrity of criminal
       convictions that occurred between those dates which
       involved the officers under investigation/indictment,
       including Liciardello and Palmer. PCRA relief was granted in
       a number of cases where those officers played an integral
       role in the prosecution of the case. Appellant’s arrests

                                    -2-
J-S10043-19


        occurred in 2001, five years before the earliest date of
        February 2006, and as such, do not fall within the dates of
        alleged misconduct identified in the federal indictment or by
        the Commonwealth. Therefore, [A]ppellant has failed to
        demonstrate the existence of unknown facts, namely
        alleged misconduct by officers involved in his arrest and
        prosecution which occurred during the time of his arrest.
        When a petition is untimely on its face, and the petitioner
        has not pled and proven an exception, the petition must be
        dismissed without a hearing because Pennsylvania courts
        are without jurisdiction to consider the merits of the
        petition. [Commonwealth v. Hudson], 156 A.3d 1194,
        1197 ([Pa.Super.] 2017) [(citing Commonwealth v.
        Taylor, [65 A.3d 462 (Pa.Super. 2013))].

(PCRA Court Opinion, filed December 5, 2018, at 1-4) (internal footnotes 2

and 3 omitted).

     Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than

one docket would no longer be tolerated, because the practice violates

Pa.R.A.P. 341, which requires the filing of “separate appeals from an order

that resolves issues arising on more than one docket.” Id. at __, 185 A.3d at

977. The failure to file separate appeals under these circumstances “requires

the appellate court to quash the appeal.”    Id.   Instantly, Appellant filed a

single notice of appeal from the order that denied PCRA relief at two separate

docket numbers. Appellant’s single notice of appeal was filed on September

21, 2018, which postdates and is therefore bound by the Walker decision,

and must be quashed.

     Appeal quashed.




                                    -3-
J-S10043-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/19




                          -4-